Order issued: October     /   1   ,   2012




                                               In The
                                       Q.tiitrt tif Anah
                              3liftt! Jitrirt   uf Jixa at lat1a
                                             No. 05-12-00848-CV


    LUCKY MERK, LLC D/R/A GREENVILLE BAR & GRILL, ET AL., Appellants

                                                     V.
            GREENVILLE LANDMARK VENTURE, LTD., ET AL., Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                            Trial Court Cause No. 10-02411-D

                                                 ORDER
       We GRANT the October 12, 2012 motion of David Roy. Official Court Reporter for County

Court at Law No. 4 of Dallas County, Texas. for an extension of time to file the reporter’s record.

The reporter’s record shall be filed on or before November 26, 2012.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic transmission

to David Roy and all counsel of record.




                                                                                F

                                                                            /       *
                                                          CAROLYN WRIGHT
                                                          CHIEF JUSTICE